Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dormer et al. (US 2017/0076043 A1), hereinafter ref erred to as Dormer.	With reference to claim 1, Dormer teaches a magnetic resonance imaging (MRI) system, comprising: 	a magnetics system having a plurality of magnetics components configured to produce magnetic fields to perform MRI (Fig. 1, ¶0051); and 
a controller, communicatively coupled to the magnetics system (Fig. 1, 126, ¶0054) and at least one communication network (Fig. 1, 106a, 106b), and configured to:	 control the magnetics system to acquire a magnetic resonance (MR) image of a patient (¶0055); and 	in response to a triggering event, transmit, via the at least one communication network (¶0082), a message comprising metadata associated with acquisition of the MR image and/or the MR image to one or more recipients (¶0095-0096).
With reference to claim 2, Dormer further teaches the controller is located in a same room as the magnetics system (¶0058).
With reference to claim 5, Dormer further teaches the magnetics system comprises a Bo magnet comprising a permanent magnet (Fig. 1).	With reference to claim 10, Dormer teaches a method of operating a magnetic resonance imaging (MRI) system, the MRI system comprising a magnetics system having a plurality of magnetics components configured to produce magnetic fields to perform MRI (¶0051), the method comprising: 	using a controller communicatively coupled to at least one communication network to: control the MRI system to acquire a magnetic resonance (MR) image of a patient (¶0054, ¶0055); and 	in response to a triggering event: transmit, via the at least one communication network (¶0082), a message comprising metadata associated with acquisition of the MR image and/or the MR image to one or more recipients (¶0095-0096).
With reference to claim 11, Dormer further teaches the controller is located in a same room as the magnetics system (¶0058).	With reference to claim 13, Dormer further teaches removing confidential patient information from the metadata associated with acquisition of the MR image prior to transmitting the message (¶0318).
With reference to claim 17, Dormer further teaches the controller is located in a same room as the magnetics system (¶0058).	With reference to claim 19, Dormer further teaches transmitting the message comprising metadata associated with acquisition of the MR image comprises transmitting a message comprising one or more of: information about the patient; information about the MRI protocol associated with acquisition of the MR image; information identifying an operator of the MRI system and/or contact .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dormer.
With reference to claims 7, Dormer further teaches the magnetics system comprises a Bo magnet configured to produce a Bo magnetic field having a field strength equal to or less than approximately 1T and greater than or equal to approximately 50mT (¶0051).
.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dormer as applied to claim 1 above, and further in view of Trequattrini et al. (US 2008/0197845 A1), hereinafter referred to as Trequattrini.	With reference to claim 6, Dormer teaches all that is required as explained above, however is silent with regards to a low strength magnetic field.  	Trequattrini teaches the magnetics system comprises a Bo magnet configured to produce a Bo magnetic field having a field strength equal to or less than approximately .2T and greater than or equal to approximately 20 mT (¶0016).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a magnetics system as taught in Trequattrini with the system of Dormer so as to provide a lower cost and reduced machine size (¶0011).	With reference to claim 9, Dormer teaches all that is required as explained above, however is silent with regards to a conveyance mechanism.	Trequattrini teaches a conveyance mechanism to allow the MRI system to be moved to different locations (¶0011, Fig. 5).	It would have been obvious to one of ordinary skill in the art at the time the invention as filed to use a conveyance mechanism of Trequattrini with the system of Dormer so as to improve access to the system (¶0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Moore (US 2016/0004820 A1) teaches a security facility for maintaining health care data pools.	Conemac (US 2013/0185331 A1) teaches a medical imaging management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852